UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTORIA GOLDENBERG,

                        Plaintiff,
                                                               ORDER
            v.
                                                          19 Civ. 6043 (PGG)
OMNICOM GROUP INC., KELLIE
MORAN, AND NICK RADHUBER,

                        Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

              The conference scheduled for April 6, 2020 is hereby adjourned to May 22, 2020

at 10:15 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.


Dated: New York, New York
       March 24, 2020
